   Case 1:18-cr-00681-WFK Document 105 Filed 07/18/19 Page 1 of 1 PageID #: 3080



                                                                                                                    787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




July 18, 2019

BY HAND AND ECF

The Honorable William F. Kuntz
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    United States v. Jean Boustani, et al. (Case No. 18-cr-681 (WFK))

Dear Judge Kuntz:

        We represent Defendant Jean Boustani in the above-captioned matter. In light of the
Government’s motion to withdraw its opposition to Mr. Boustani’s Motion for the Issuance of a Rule
17(C) Subpoena to Ice Canyon LLC, which the Court granted, we write to respectfully request that the
Court issue an Order granting Mr. Boustani’s motion. For the Court’s convenience, a proposed Order
is attached as Exhibit A.



Respectfully submitted,


/s/Michael S. Schacter
Michael S. Schachter
Randall W. Jackson

cc: (by ECF)


AUSA Mark E. Bini
AUSA Hiral Mehta




                  NE W Y O R K   WASHINGTON     PARIS   LONDON       MILAN    ROME     FRANKFURT   BR U S S E L S
                                    in alliance with Dickson Minto W.S., London and Edinburgh
